Name: Commission Regulation (EU) No 215/2010 of 5 March 2010 amending Annex I to Regulation (EC) No 798/2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (Text with EEA relevance)
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  organisation of transport;  agricultural activity;  agricultural policy;  cooperation policy;  trade
 Date Published: nan

 23.3.2010 EN Official Journal of the European Union L 76/1 COMMISSION REGULATION (EU) No 215/2010 of 5 March 2010 amending Annex I to Regulation (EC) No 798/2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Articles 23(1), 24(2) and 26(2) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the first subparagraph of Article 8(1), Article 9(2)(b) and Article 9(4) thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (3) provides that the commodities covered by it are only to be imported into and transited through the Union from the third countries, territories, zones or compartments listed in the table in Part 1 of Annex I thereto. It also lays down the veterinary certification requirements for such commodities and models of the veterinary certificates to accompany them are set out in Part 2 of that Annex. (2) According to Article 24(1)(b) of Directive 2009/158/EC, commodities are not to be imported into the Union from a third country, territory, zone or compartment where an outbreak of avian influenza or Newcastle disease has been detected and which may therefore no longer be certified as being free from one of those diseases, unless the competent authority of the third country or territory applies measures to control them which are at least equivalent to those laid down in Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (4) and in Council Directive 92/66/EEC of 14 July 1992 introducing Community measures for the control of Newcastle disease (5). (3) Part of the territory of Brazil and the territories of Canada, Chile, Croatia, Israel and the United States of America, as listed in Part 1 of Annex I to Regulation (EC) No 798/2008, are currently authorised for the importation into the Union of live poultry and ratites, hatching eggs of poultry and ratites and meat of poultry and ratites. (4) Those six third countries apply control measures for Newcastle disease equivalent to those implemented by Member States in accordance with Directive 92/66/EEC, including placing areas in their territory under official restrictions in the event of an outbreak of that disease. (5) As regards the importation of meat of poultry and ratites into the Union, the equivalency of disease control measures for Newcastle disease applied in parts of Brazil and also in Israel has already been recognised by Commission Decision 2001/659/EC of 6 August 2001 amending Decision 94/984/EC as regards the importation of fresh poultry meat from Brazil (6) and Commission Decision 97/593/EC of 29 July 1997 laying down animal health conditions and veterinary certificates for the importation of fresh poultry meat from Israel (7). (6) Taking into account the equivalency of the control measures for Newcastle disease and the capacity of those third countries to effectively deal with an outbreak of that disease as well as the findings of and the follow-up actions to inspection missions to these countries, it is appropriate to provide for specific certification requirements as regards freedom from that disease. (7) For the importation of live poultry and hatching eggs of poultry and ratites into the Union the entries in column 6 on the specific conditions in Part 1 of Annex I and the veterinary certificates set out in Part 2 of Annex I to Regulation (EC) No 798/2008 should be amended, so that in case of future outbreaks of Newcastle disease in Brazil, Canada, Chile, Croatia, Israel and the United States of America, as listed in Part 1 of Annex I to that Regulation, importation of those commodities may continue from the parts of those third countries that have not been placed under official restrictions due to Newcastle disease. (8) For the importation of poultry meat and ratite meat into the Union the entries in column 6 on the specific conditions in Part 1 of Annex I and the veterinary certificates set out in Part 2 of Annex I to Regulation (EC) No 798/2008 should be amended, so that in case of future outbreaks of Newcastle disease in Canada, Chile, Croatia and the United States of America, as listed in Part 1 of Annex I to that Regulation, importation of those commodities may continue from the parts of those third countries that have not been placed under official restrictions due to Newcastle disease. (9) Furthermore, the veterinary certificate for imports of poultry meat set out in Part 2 of Annex I to Regulation (EC) No 798/2008 should be amended in order to allow imports of that commodity obtained from slaughter poultry originating from another third country listed in Part 1 of Annex I to that Regulation. (10) By Commission Regulation (EC) No 411/2009 of 18 May 2009 amending Regulation (EC) No 798/2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (8) disease control measures applied by Canada for low pathogenic avian influenza have already been recognised as equivalent and certification requirements were amended accordingly; it is therefore appropriate for reasons of consistency to align these certification requirements with those to be introduced by the present Regulation. (11) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (12) It is appropriate to provide for a transitional period to permit Member States and industry to take the necessary measures to comply with the applicable veterinary certification requirements provided for in this Regulation. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I of Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 Commodities in respect of which the relevant veterinary certificates have been issued in accordance with Regulation (EC) No 798/2008 may continue to be imported into or transited through the Union until 1 June 2010. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 March 2010. For the Commission JosÃ © Manuel BARROSO The President (1) OJ L 343, 22.12.2009, p. 74. (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 226, 23.8.2008, p. 1. (4) OJ L 10, 14.1.2006, p. 16. (5) OJ L 260, 5.9.1992, p. 1. (6) OJ L 232, 30.8.2001, p. 19. (7) OJ L 239, 30.8.1997, p. 51. (8) OJ L 124, 20.5.2009, p. 3. ANNEX Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) Part 1 is replaced by the following: PART 1 List of third countries, territories, zones or compartments ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella control status Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 AL  Albania AL-0 Whole country EP, E S4 AR  Argentina AR-0 Whole country SPF POU, RAT, EP, E A S4 WGM VIII AU  Australia AU-0 Whole country SPF EP, E S4 BPP, DOC, HEP, SRP S0 BPR I DOR II HER III POU VI RAT VII BR  Brazil BR-0 Whole country SPF BR-1 States of: Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul RAT, BPR, DOR, HER, SRA N A BR-2 States of: Mato Grosso, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo BPP, DOC, HEP, SRP N S0 BR-3 Distrito Federal and States of: GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo WGM VIII EP, E, POU N S4 BW  Botswana BW-0 Whole country SPF EP, E S4 BPR I DOR II HER III RAT VII CA  Canada CA-0 Whole country SPF EP, E S4 BPR, BPP, DOR, HER, SRA, SRP N A S1 DOC, HEP L, N WGM VIII POU, RAT N CH  Switzerland CH-0 Whole country (3) A (3) CL  Chile CL-0 Whole country SPF EP, E S4 BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S0 WGM VIII POU, RAT N CN  China CN-0 Whole country EP CN-1 Province of Shandong POU, E VI P2 6.2.2004  S4 GL  Greenland GL-0 Whole country SPF EP, WGM HK  Hong Kong HK-0 The whole territory of the Hong Kong Special Administrative Region EP HR  Croatia HR-0 Whole country SPF BPR, BPP, DOR, DOC, HEP, HER, SRA, SRP N A S2 EP, E, POU, RAT, WGM N IL  Israel IL-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRP N A S1 WGM VIII EP, E, POU, RAT N S4 IN  India IN-0 Whole country EP IS  Iceland IS-0 Whole country SPF EP, E S4 KR  Republic of Korea KR-0 Whole country EP, E S4 ME  Montenegro ME-O Whole country EP MG  Madagascar MG-0 Whole country SPF EP, E, WGM S4 MY  Malaysia MY-0   MY-1 Western Peninsular EP E P2 6.2.2004 S4 MK  former Yugoslav Republic of Macedonia (4) MK-0 (4) Whole country EP MX  Mexico MX-0 Whole country SPF EP NA  Namibia NA-0 Whole country SPF BPR I DOR II HER III RAT, EP, E VII S4 NC  New Caledonia NC-0 Whole country EP NZ  New Zealand NZ-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP S0 WGM VIII EP, E, POU, RAT S4 PM  Saint Pierre and Miquelon PM-0 Whole territory SPF RS  Serbia (5) RS-0 (5) Whole country EP RU  Russian Federation RU-0 Whole country EP SG  Singapore SG-0 Whole country EP TH  Thailand TH-0 Whole country SPF, EP WGM VIII P2 23.1.2004 E, POU, RAT P2 23.1.2004 S4 TN  Tunisia TN-0 Whole country SPF DOR, BPR, BPP, HER S1 WGM VIII EP, E, POU, RAT S4 TR  Turkey TR-0 Whole country SPF EP, E S4 US  United States US-0 Whole country SPF BPR, BPP, DOC, DOR, HEP, HER, SRA, SRP N A S3 WGM VIII EP, E, POU, RAT N S4 UY  Uruguay UY-0 Whole country SPF EP, E, RAT S4 ZA  South Africa ZA-0 Whole country SPF EP, E S4 BPR I A DOR II HER III RAT VII ZW  Zimbabwe ZW-0 Whole country RAT VII EP, E S4 (2) Part 2 is amended as follows: (a) In the Section Specific conditions, the following entries are added after the entry P3: N : Guarantees have been provided that the legislation on the control of Newcastle disease in the third country or territory is equivalent to that applied in the Union. In the case of an outbreak of Newcastle disease, imports may continue to be authorised from the third country or territory with no change in the third country code or territory code. However, imports into the Union from any areas which are placed under official restrictions by the competent authority of the third country or territory concerned due to an outbreak of that disease shall be automatically prohibited. L : Guarantees have been provided that the legislation on the control of avian influenza in the third country or territory is equivalent to that applied in the Union. In the case of an outbreak of low pathogenic avian influenza, imports may continue to be authorised from the third country or territory with no change in the third country code or territory code. However, imports into the Union from any areas which are placed under official restrictions by the competent authority of the third country or territory concerned due to an outbreak of that disease shall be automatically prohibited. (b) The model veterinary certificates BPP, BPR, DOC, DOR, HEP and HER are replaced by the following: (c) The model veterinary certificates SRP, SRA and POU are replaced by the following: (d) The model veterinary certificate RAT is replaced by the following: (1) Commodities, including those transported on the high seas, produced before this date may be imported into the Union during a period of 90 days from this date. (2) Only commodities produced after this date may be imported into the Union. (3) In accordance with the agreement between the European Community and the Swiss Confederation on trade in agricultural products (OJ L 114, 30.4.2002, p. 132). (4) The former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Not including Kosovo, as defined by United Nations Security Council Resolution 1244 of 10 June 1999.